Citation Nr: 0215657	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to January 
1960.  

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied service connection for 
Hepatitis C.  


FINDINGS OF FACT

1.  There is no competent evidence of a liver disorder during 
service.  

2.  There is no indication in the service medical records 
that the veteran received a blood transfusion during surgical 
procedures to repair an inguinal hernia in May 1956 and an 
anal fistula in June 1956, or at any other time during 
service.  

3.  Hepatitis C was first diagnosed in the 1990's or decades 
after the veteran's separation from the service and the 
preponderance of the evidence is against a causal link 
between his hepatitis C and any remote incident of active 
service.  


CONCLUSION OF LAW

Service connection for Hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, (West 1991); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters.  The Veterans Claims Assistance Act of 
2000 (the VCAA) provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met.  There is no indication that there 
is any additional relevant evidence that has not been 
obtained.  In July 1999 on his application for VA benefits 
the veteran stated he was treated at the VA Outpatient Clinic 
in Redding.  The RO obtained those records in November 1999 
and received additional records in January 2000.  In August 
1999 the RO sent the veteran a letter explaining the evidence 
needed to support his claim.  The evidence appears to be 
complete.  The RO advised the veteran of his right to present 
testimony at a personal hearing.  The Board notes the RO 
requested records from all medical care providers identified 
by the veteran.  No additional sources were identified 
following the issuance of the statement of the case in 
December 1999 and the supplemental statements of the case in 
September 2000 and February 2001.  In March 2001 the veteran 
indicated Hepatitis C was originally diagnosed during an 
insurance company examination in 1995 at the Shingleton 
Clinic by Dr. Hick's who was no longer there.  The veteran 
did not indicate any records were available or request that 
they be obtained.  The RO indicated to the veteran that he 
must provide the information regarding relevant treatment and 
informed him that VA would obtain any records he identified.  
The RO issued a supplemental statement of the case in 
February 2001.  It informed the veteran of the recent 
legislation regarding the duty to assist and readjudicated 
the veteran's claim.  In addition the RO sent the veteran a 
letter in February 2002 informing him of the provisions of 
the VCAA.  The letter informed the veteran of the evidence 
necessary to establish entitlement to service connection, 
what was needed from the veteran and what had already been 
done to assist him with his claim.  Thus it is apparent that 
the RO has kept the veteran apprised of what he must show to 
prevail in his claim, and has generally informed him as to 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Consequently, there is no further 
duty to notify. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As to a duty to provide an examination with an opinion, the 
Board notes that the question of whether the disability at 
issue exists is not in dispute.  The central question before 
the Board is whether there is competent evidence of a nexus 
between a current Hepatitis C and service.  As there is no 
medical evidence of any abnormal liver findings or a blood 
transfusion during service, in view of the normal separation 
examination and the absence of any medical evidence of 
Hepatitis C until the 1990's or more than thirty years after 
service, and considering the veteran's history of multiple 
post-service surgical procedures, the Board finds no duty to 
provide an examination or medical opinion.  With no relevant 
abnormal findings or records of a blood transfusion recorded 
in the service medical records, there is nothing in the 
record to provide a basis for a link between Hepatitis C and 
service.  Any opinion under these circumstances, where there 
are no relevant findings during or for more than 30 years 
after service, would obviously be speculative and not based 
on medical evidence.  Under these circumstances, there is no 
duty to provide an examination and/or a medical opinion.  
38 U.S.C.A. § 5103A(D).  

The Board finds that any additional development, to include a 
medical opinion, would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case. 

The RO did not have the benefit of the explicit provisions of 
the regulations implementing VCAA when it adjudicated the 
case below.  Moreover, it initially denied the veteran's 
claim as "not well grounded", which, as noted above, is a 
requirement that has been eliminated by VCAA.  However, for 
the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background.  The veteran's service medical records do 
not show a liver disorder.  Clinical records relating to 
operative procedures performed in May 1956 to repair an 
inguinal hernia and June 1956 to repair an anal fistula 
include no indication that the veteran received a blood 
transfusion during either procedure.  

A Food Handler's examination in April 1955 included blood 
serology and found no evidence of communicable disease.  In 
August 1957 a communicable disease examination also revealed 
a negative serology and no communicable disease was found.  

On service separation examination in December 1959 the 
abdomen and viscera were noted to be normal.  

The veteran filed his claim for service connection for 
Hepatitis C in July 1999.  He indicated he had been treated 
at the VA Outpatient Treatment Clinic in Redding.  

The RO wrote the veteran a letter in August 1999, requesting 
that he provide information of any treatment he had received 
for his claimed disability.  The veteran responded to that 
letter in September 1999.  He stated he did not have any 
medical records in his possession or access to any records.  
He asserted he had contracted Hepatitis C when he was given 
blood during his hernia surgery while on active duty.  He 
stated he had no other surgical procedures that required 
blood transfusions and none of his activities had placed him 
in jeopardy of contracting Hepatitis C.  

The RO received the veteran's records from the VA Outpatient 
treatment clinic in November 1999.  This medical evidence, 
dated in 1998 and 1999, includes a notation that the veteran 
had a history of Hepatitis C since 1997.  It was also noted 
during this time that the veteran's past medical history 
included a right shoulder tendon repair in 1967, and repairs 
of inguinal hernias 10 to 12 times, the last time in 1982; 
removal of a rectal cyst in 1954, and a hemorrhoidectomy in 
1976.  

In January 2000 the RO received additional records from the 
VA Outpatient Treatment Clinic in Redding.  The RO issued the 
veteran a supplemental statement of the case in September 
2000 and listed the additional evidence which had been 
obtained.  The veteran submitted his substantive appeal in 
October 2000.  He stated the only logical source of his 
disability were the many injections he received while he was 
in the service.  He asserted that the lack of sanitary 
procedures by military service staff had caused an epidemic 
among former service men and women.  The veteran further 
contended that a major source of Hepatitis C was from dirty 
needles and improper use of air shot tools.  

The RO issued a supplemental statement of the case in 
February 2001.  It informed the veteran of the recent 
legislation regarding the duty to assist and readjudicated 
the veteran's claim.  In addition the RO sent the veteran a 
letter in February 2002 informing him of the provisions of 
the VCAA.  The letter informed the veteran of the evidence 
necessary to establish entitlement to service connection, 
what was needed from the veteran and what had already been 
done to assist him with his claim.  The letter also listed 
the risk factors for Hepatitis C infections.  They included 
an organ transplant before 1992, transfusions of blood or 
blood products before 1992, hemodialysis, accidental exposure 
to blood products, intravenous drug use or intranasal cocaine 
use, high risk sexual activity and other direct percutaneous 
exposure to blood.  

The veteran responded in March 2001.  The veteran again 
asserted he believes he contracted Hepatitis C while in the 
service.  He indicated that he served as a cook, that it was 
not uncommon for other cooks to cut themselves, and that he 
came into contact with blood as he had to clean up.  He was 
never checked for Hepatitis C until 1995 during an insurance 
company examination.  It was performed at Shingletown Clinic 
by a physician who was no longer there.  He was subsequently 
seen by a Dr. P, and the veteran recalled that he was told by 
both physicians that he could have incurred hepatitis while 
on active duty because of his contact with blood.  The 
veteran also asserted that his hepatitis might be related to 
injections he received during service as the clinicians who 
administered them did not wear gloves or wash their hands.  
He said he did not recall ever having a blood transfusion.  

Relevant Laws and Regulations.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Analysis.  The service medical records do not show hepatitis 
and there is no post-service medical evidence of hepatitis 
until the 1990s or more than 30 years after service.  While 
there is medical evidence of a current diagnosis of Hepatitis 
C, there is no competent evidence linking the disability at 
issue to service.

The veteran contends, in essence, that his hepatitis began 
during service or as the result of some incident of active 
duty, to include contact with blood while serving as a cook 
and the receipt of injections and/or immunizations.  The 
service medical records contain no findings that were 
attributed to a liver disorder, nor is there any indication 
that the veteran received a blood transfusion or had contact 
with blood during service.  He did receive routine injections 
and even assuming contact with blood, the veteran has 
submitted no competent evidence to support his allegation 
regarding the contended causal link.  That is, the only 
evidence in support of the contended causal relationship are 
his statements and there is no indication that he possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Consequently, his statements regarding the 
cause of his hepatitis C are insufficient to support his 
claim for service connection. 

The Board notes that in March 2001 the veteran related that 
his physicians told him it was possible he contracted 
hepatitis in service.  However, his account of what a 
physician purportedly said, filtered as it is through a 
layman's sensibilities, is not competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

As noted earlier in this decision, the Board has considered 
whether or not the veteran should be afforded a VA 
examination to determine the etiology of his Hepatitis C.  
However, there is no medical evidence of any abnormal liver 
findings or a blood transfusion during service.  The 
separation examination was normal and there is no post-
service medical evidence of Hepatitis C until the 1990's, 
more than thirty years after the veteran's separation from 
service.  It also pertinent to note the veteran's history of 
multiple post-service surgical procedures.  In any event, 
with no relevant abnormal findings or records of a blood 
transfusion recorded in the service medical records, any 
clinician asked to provide a nexus opinion would have to 
speculate because there are no relevant findings during or 
for more than 30 years after service.  The Board finds no 
duty to provide an examination and/or a medical opinion under 
such circumstances.  38 U.S.C.A. § 5103A(D).  

As the preponderance of the evidence is against the claim for 
service connection for a Hepatitis C, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for Hepatitis C is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

